        Case 3:17-cr-00622-W Document 25 Filed 12/11/19 PageID.41 Page 1 of 3




     ROBERT S. BREWER, JR.
1    United States Attorney
     CAROLINE P. HAN
2    SHANE P. HARRIGAN
     California Bar No. 250301/115757
3    Assistant U.S. Attorney
     Federal Office Building
4    880 Front Street, Room 6293
     San Diego, CA 92101-8893
5    Tel.: (619) 546-6968/6981
     Email: caroline.han@usdoj.gov
6
     Attorneys for United States of America
7
                               UNITED STATES DISTRICT COURT
8
                            SOUTHERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA   )                 No. 17CR622-W
10                              )
                                )
11    v.                        )
                                )
12                              )
     ABDULLAHI AHMED ABDULLAHI, )
13                              )
                                )
14         Defendant.           )                 JOINT MOTION TO CONTINUE
                                )                 MOTION HEARING
15                              )
                                )                 Date: March 3, 2020
16                              )                 Time: 9:00 a.m.
17
18         COMES NOW the plaintiff, the UNITED STATES OF AMERICA, by and through
19   its counsel, ROBERT S. BREWER, JR., United States Attorney, CAROLINE P. HAN and
20   SHANE P. HARRIGAN, Assistant United States Attorneys, and hereby files the Parties’
21   Joint Motion to Exclude Time.
22         The parties move to exclude time under the Speedy Trial Act pursuant to 18 U.S.C.
23   § 3161(h)(7)(A) from December 9, 2019 to March 3, 2020. In support, the parties submit
24   as follows:
25         1.      On March 9, 2017, a federal grand jury returned an indictment charging
26   Defendant Abdullahi Ahmed Abdullahi (“Defendant”) with conspiring to provide, and
27   providing, material support to terrorists.
28
                                                   1
          Case 3:17-cr-00622-W Document 25 Filed 12/11/19 PageID.42 Page 2 of 3




1           2.    On October 24, 2019, Defendant was extradited to the United States from
2    Canada and made his initial appearance in magistrate court the following day. Counsel
3    for the Defendant has only recently obtained materials from Defendant’s counsel in
4    Canada.
5           3.    Defendant’s indictment stems from a multi-year international terrorism
6    investigation into several individuals who conspired to provide material support to
7    terrorists fighting the Bashar al-Assad regime in Syria by providing personnel and money.
8    Although many of Defendant’s alleged co-conspirators are deceased, the United States has
9    reviewed and continues to review a number of files to determine if the information is
10   discoverable. The discovery is voluminous, consisting of thousands of pages of reports of
11   investigation, data and records obtained from internet service providers, and other
12   subpoenaed documents.       The United States has thus far provided approximately 13
13   gigabytes of discovery and expects to provide at least 7 more gigabytes in the coming
14   weeks.
15          4.    In addition to providing the Defendant with discovery materials from U.S. law
16   enforcement, the United States expects that it will also be able to provide Defendant with
17   materials from Canadian authorities, some of which will need to be requested pursuant to
18   a mutual legal assistance treaty.
19          5.    The parties seek a continuance of the status hearing to allow sufficient time
20   for the United States to continue to provide discovery and defense counsel to review the
21   discovery and determine what motions may need to be filed. The parties have exercised
22   due diligence.
23          6.    Counsel for Defendant has informed the United States that the Defendant does
24   not oppose the motion to continue. Defendant is currently in custody.
25   //
26   //
27   //
28
                                                 2
        Case 3:17-cr-00622-W Document 25 Filed 12/11/19 PageID.43 Page 3 of 3




1          7.    The parties therefore move to exclude time under the Speedy Trial Act from
2    December 9, 2019 to March 3, 2020 pursuant to 18 U.S.C. § 3161(h)(7)(A).
3
4    DATED: December 11, 2019                  ROBERT S. BREWER, JR.
                                               United States Attorney
5
6                                              s/ Caroline P. Han
7
                                               CAROLINE P. HAN
                                               SHANE P. HARRIGAN
8                                              Assistant United States Attorneys
9
                                               s/ Marc X. Carlos (w/authorization)
10                                             MARC X. CARLOS
11                                             Counsel for Defendant
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
